Title: The Residents of Kanawha County to James Madison, 27 August 1831
From: Residents of Kanawha County,Lewis, James A.,Patrick, S.,Dunbar, Matthew,Chilton, Samuel,Welch, Levi,Ruffner, Lewis,Campbell, Mason
To: Madison, James


                        
                            
                                Sir:
                            
                            
                                
                                    Kanawha County,
                                
                                August 1831
                            
                        
                        THE undersigned have the honor to transmit herewith a copy of the proceedings of a numerous meeting of the
                            citizens of Kanawha County, held at the Court house on Saturday the 27th inst, pursuant to public notice, to which they
                            beg leave to call your immediate and earnest attention.
                        The undersigned represent the feelings of their fellow citizens of Kanawha, when they express the deep
                            interest and gratification with which they view the general spirit manifested through the upper Country in favor of new
                            and improved lines of commercial intercourse. They fully appreciate the effects which the construction and use of such
                            lines must have in promoting the prosperity of the Commonwealth, as well as the invigorating influence which they must
                            exercise over the particular sections of country through which they may be conducted. But experience satisfies them, how
                            liable all such enterprises are to defeat, if in their origin, public opinion is not concentrated in their favor, or if in
                            their progress to maturity, general confidence and harmony of action are not enlisted in their support.
                        In the history of our legislature, there is much to admonish us against division, and the effects of detached
                            efforts to bring about favorite objects of internal improvement. The citizens of Kanawha, whose organ we are, feeling the
                            deepest solicitude for the general welfare of the country of their birth and their affections, and zealous for its
                            improvement, in wealth, numbers, and happiness, are prompted to propose to their fellow-citizens, a general assemblage of
                            Delegates from all the Counties West of the Blue Ridge, at Lewisburg in the county of Greenbrier, on the last Monday in
                            October next, for the purpose of consulting on the great interests connected with the improvement of the Commonwealth.
                        We occupy a valley formed by nature, as the great inlet thro’ which might be made to pass a large portion of
                            the commerce of the western States, to each end of the Chesapeake. Have we not reason to fear, that the two great lines
                            leading to those points, the one by Richmond & Norfolk, the other by the Potomac & Baltimore, may be again
                            brought in hostile array against each other, and be made to secure the defeat of each. To prevent so melancholy a
                            prostration of our hopes and wishes, constitutes a principal motive in asking a consultation, of our fellow citizens of
                            other counties, equally interested with ourselves. We cannot but anticipate the most beneficial results from such a
                            conference. The improvements chiefly desired by the people of Virginia and most calculated to exalt her character and
                            increase her wealth and population, are not enemies to each other; on the contrary, we believe, that the James river
                            improvement and the Rail road from Lynchburg to New river, and that from Kanawha uniting with the first near Covington and
                            passing on to the Potomac, may be made to harmonize with each other, and will prove but so many sister streams spreading
                            their fertilizing treasures, over the bosom of the whole commonwealth. To unite the friends of each, and give efficacy to
                            their wishes, let us meet and take council together.
                        The undersigned will close this communication, with the expression of their anxious hope, that you will
                            zealously and cordially cooperate with the citizens of our county, in the object proposed.
                        You will please make an early opportunity to lay the proceedings herewith transmitted before a meeting of
                            your countymen, and urge upon them the expediency of appointing Delegates to the proposed convention. With sentiments of
                            high consideration, we have the honor to be your fellow citizens,
                        
                            
                                James A. Lewis,S. Patrick,Matthew Dunbar,Samuel Chilton,Levi Welch,Lewis Ruffner,Mason Campbell.
                            
                        
                    